Comstock, J. —
Action brought by appellee against the appellant corporation to recover damages for personal injuries.
It is insisted by the counsel for appellee that the appeal in this cause has never been perfected, for the reason that what purports to be the record has never been certified over the signature of the clerk of the trial court.
Polio wing what purports to be a transcript of the papers and entries in said cause is a certificate thereof, but it is not signed by the clerk. Without such signature, the record can not be considered. §661 Bums 1894, §649 Homer 1897. Appeal dismissed.